[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 396 
The indictment in question was found under section 550 of the Penal Code as amended in 1903 by chapter 326 of the laws of that year. As amended it reads as follows: "§ 550. Criminally receiving property. — A person, who buys or receives any stolen property, or any property which has been wrongfully appropriated in such a manner as to constitute larceny according to this chapter, knowing the same to have been stolen or so dealt with, or who corruptly, for any money, property, reward, or promise or agreement for the same, conceals, withholds, or aids in concealing or withholding any property, knowing the same to have been stolen, or appropriated wrongfully in such a manner as to constitute larceny under the provisions of this chapter, if such misappropriation has been committed within the state, whether such property were stolen or misappropriated within or without the state, or who being a dealer in or collector of junk, metalsor second-hand materials, or the agent, employee orrepresentative of such dealer or collector, buys or receives anywire, cable, copper, lead, solder, iron or brass used by orbelonging to a railroad, telephone, telegraph, gas or electriclight company without ascertaining by diligent inquiry, that theperson selling or delivering the same has a legal right to doso, is guilty of criminally receiving such property, and is punishable, by imprisonment in a state prison for not more than five years, or in a county jail for not more than six months, or by a fine of not more than two hundred and fifty dollars or by both such fine and imprisonment."
The part printed in italics was added by the amendment, *Page 398 
no other change being made, and the section, as thus amended, was re-enacted in the Penal Law (§ 1308). The defendant claims that the amended portion does not describe an offense and that it is unconstitutional, because it applies only to junk dealers, protects only the property of railroad, telephone, telegraph, gas and electric light companies, makes a test of criminality something which can seldom be ascertained by the junk dealer and imposes on him the possibility of a criminal prosecution in connection with every transaction he undertakes, as well as the necessity of ascertaining the legal right of the seller, regardless of the fact whether or not the property has been the subject of a larceny.
The first question to be considered is what does the amendment mean? The entire section, including the amendment, consists of a single sentence divided only by commas. It provides for the punishment of any person who receives stolen property knowing it to have been stolen, or who corruptly and for a consideration conceals any property knowing it to have been stolen, and then, in the same sentence, for the punishment of a person, who, being a dealer in junk, buys or receives stolen wire or metals of a certain kind, belonging to a railroad or other company named, without making diligent inquiry to ascertain that the person selling the same had a legal right to do so. While the amendment alone does not read in that way, we think that when the entire sentence is read together, as obviously it should be, it shows this to have been the intention of the legislature.
Prior to the amendment the legislature had provided for the punishment of one who receives stolen property knowing it to have been stolen, which under our decisions means not only actual knowledge, but also constructive knowledge, through notice of facts and circumstances from which guilty knowledge may fairly be inferred. (People v. Wilson, 151 N.Y. 403; People v.Dowling, 84 N.Y. 478, 485.) It had also provided for the punishment of one who corruptly conceals property knowing it to have been stolen. By an act passed the day before the amendment in question, it had *Page 399 
defined the "junk business" as "the business of buying or selling old metal," and had required junk dealers, except in cities of the first class, not only to take out a license, but, when purchasing such property, to procure a written statement from the seller "as to when, where and from whom he obtained" the same and file it with the sheriff or chief of police. (L. 1903, ch. 308.) By the next chapter, passed on the same day, it had prohibited junk dealers from purchasing from "any child under the age of sixteen years." (L. 1903, ch. 309.) These provisions, however, still left a dangerous loophole for unscrupulous junk dealers, who might outwardly conform to the law and yet be guilty of receiving stolen property knowing or having reason to know it had been stolen, when it would be difficult if not impossible, owing to the nature of the business and the way it is carried on, to prove knowledge or circumstances imputing knowledge. The legislature is presumed to have been familiar with current history and the decisions of the courts, which show that property of a certain kind, such as copper, brass, iron, etc., is frequently stolen from railroad, telegraph and similar corporations, which cannot adequately protect it because it is scattered through the country along extensive lines of transportation or communication, and which is exposed to view and caption by the evil minded, who find their best market in the shops of certain junk dealers. These second-hand materials are usually of such shape and form as to indicate at a glance use and ownership by a corporation of the kind specified. The legislature obviously intended to afford the special protection needed by owners of this kind of property by placing those dealing in it, when second hand, under the risk of buying at their peril unless they make diligent inquiry to ascertain whether those offering it for sale had the legal right to sell it. This intention, while somewhat awkwardly expressed, as well as the intention to make the entire sentence apply to stolen property, is reasonably clear when the history of legislation, the evil needing redress and the context are taken into account. The successive steps taken by the series of statutes show that *Page 400 
the object of the legislature was to afford all the protection possible against the evil of receiving stolen property, when the receiver either knew or should have known that it was stolen. By adding the duty of diligent inquiry before purchasing, it protects the junk dealers who in good faith comply with the statute and provides for the punishment of those who do not.
Under this construction, the attack upon the substance of the indictment has no foundation, for the statute upon which it rests is not open to objection under either Constitution, State or Federal. The legislature had the power to confine the amendment to junk dealers, because they are way-wise and furnish the chief if not the exclusive market for stolen property. It had power to provide special protection to property of a certain kind widely used and owned by all corporations of a certain class, because such property, owing to its situation and nature, and such owners, owing to the impossibility of adequately watching and guarding it, need special protection as shown by long experience. While it makes the proper discharge of an active duty a "test of criminality," all that it requires is good faith and honest inquiry, and that is no more than is required by the common law in some cases, especially in the purchase of commercial paper under certain circumstances. The junk dealer is not responsible for the truth of what he ascertains by inquiring, but he runs the risk if he purchases without diligent inquiry to ascertain the truth. The legislature had the right to declare a junk dealer, who purchases stolen property of a kind that is the constant subject not only of larceny but of sale to junk dealers, guilty of a crime, whether he actually knew it had been stolen or not, provided he did not try to find out by making diligent inquiry.
The second indictment was regularly found and it superseded the first. The Revised Statutes provided that "if there be at any time pending against the same defendant, two indictments for the same offense, or two indictments for the same matter, although charged as different offenses, the indictment first found, shall be deemed to be superseded *Page 401 
by such second indictment, and shall be quashed." (2 R.S. part 4, chap. 2, tit. 4, art. 2, § 42.) The first indictment, therefore, was not of itself a bar to the second. (People v. Fisher, 14 Wend. 9, 14.) The section quoted was expressly excepted from the repealing act passed on the 5th of June, 1886, and is now section 292a of the Code of Criminal Procedure. (L. 1886, ch. 593, p. 829; L. 1909, ch. 66, § 1, p. 84.)
The People take nothing from the order of resubmission, which was a nullity, as the county judge held and as all now concede. No order to resubmit, however, was necessary, for the grand jury had jurisdiction to reindict without one. The defendant was not put in jeopardy by the first indictment, as he was not arraigned thereunder, nor did he demur or plead thereto. If he had demurred and the demurrer had been sustained, a second indictment could not have been lawfully found without an order of re-submission as authorized by the Code of Criminal Procedure, which has modified the practice at common law in this regard to some extent. (Code Cr. Proc. §§ 327, 329.) By the express command of the statute a judgment sustaining a demurrer is a bar to a further prosecution for the same offense unless such an order is made. (Id. § 327.) No order to re-submit is required, however, unless the defendant has been put in jeopardy under a former indictment. Even if the indictment is set aside on motion, it is not a bar to a further prosecution, although the defendant is entitled to be discharged from custody, "unless the court direct that the case be re-submitted to the same or another grand jury." (Id. §§ 317, 320.)
We find no error in the record that affects the judgment of conviction. The appeal from the order of re-submission is dismissed, but the other orders and the judgment of conviction are affirmed.
CULLEN, Ch. J., WILLARD BARTLETT, HISCOCK and CHASE, JJ., concur; WERNER, J., not voting; EDWARD T. BARTLETT, J., absent.
Orders and judgment of conviction affirmed. *Page 402